UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-7754




In Re:    JIMMY O’NEAL BROWN,

                                                         Petitioner.




    On Petition for Writ of Mandamus. (CA-01-410; CR-98-189)


Submitted:   February 27, 2004             Decided:   May 26, 2004


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jimmy O’Neal Brown, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jimmy O’Neal Brown has filed a petition for writ of

mandamus seeking an order directing the district court to rule on

his motion to retest drug-related evidence.       After filing his

retest motion, Brown filed a 28 U.S.C. § 2255 (2000) motion,

reiterating his retest claims and raising several others.   Because

Brown can seek the relief he desires in his § 2255 proceeding,

which is still pending in district court, mandamus relief is not

warranted.    See In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135,

138 (4th Cir. 1988) (holding that mandamus relief is precluded if

there are other adequate remedies).     We grant Brown’s motion to

proceed in forma pauperis and deny the petition for writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    PETITION DENIED




                                - 2 -